      6:21-cr-00049-RAW Document 89 Filed in ED/OK on 09/21/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                                )
                                                         )
                       Plaintiff,                        )
                                                         )
v.                                                       )       Case No. CR-21-49-RAW
                                                         )
TYLER PRESLEY,                                           )
                                                         )
                       Defendant.                        )

                                               ORDER

       Before the court is the motion of the defendant to dismiss certain counts. The

indictment (#14) charges defendant with four counts: (1) Murder in Indian Country in

perpetration of kidnapping; (2) Kidnapping in Indian Country resulting in death; (3) Use,

Carry, Brandish, and Discharge a Firearm during and in relation to a Crime of Violence;1 (4)

Interstate Transportation of a Stolen Vehicle. The present motion does not address Count 4.

The motion attacks Count 2 on multiple grounds, and therefore that discussion is deferred.

       Pursuant to Rule 12(b)(3)(B)(v) F.R.Cr.P., defendant moves for dismissal of Count 3

for failure to state an offense. Count 3 purports to charge a violation of 18 U.S.C. §924(j).

That statute “criminalizes causing the death of a person through use of a firearm while in the

course of a violation of 18 U.S.C. §924(c).” United States v. Kepler, 2021 WL 4027203, *5

(N.D.Okla.2021). “Section 924(c) makes it a crime to use or discharge a firearm during and

in relation to any ‘crime of violence’ for which a person may be prosecuted in a court of the


        1
        The crimes of violence alleged as predicates in Count 3 are the crimes charged in Count 1 and Count
2.
      6:21-cr-00049-RAW Document 89 Filed in ED/OK on 09/21/21 Page 2 of 7




United States.” Id. “The definition of ‘crime of violence’ is found in 18 U.S.C. §924(c)(3).”

Id.

       “The statutory definition contains both an ‘elements clause’ and a ‘residual clause.’

The elements clause defines an offense as a crime of violence if it is a felony and ‘has as

element the use, attempted use, or threatened use of physical force against the person or

property of another.’ 18 U.S.C. §924(c)(3)(A).” Id. The United States Supreme Court has

found the residual clause to be unconstitutionally vague. Id. Therefore it will not be

addressed.    Defendant argues that to determine whether a charge qualifies as a “crime of

violence,” the court must use the “categorical approach.” That approach requires the court

to look only to the fact of conviction and the statutory definition of the prior offense and not

generally to consider the particular facts disclosed by the record of conviction. United States

v. Elliott, 2021 WL 2947779, *2 (10th Cir.2021). The court focuses on whether the elements

of the crime of conviction sufficiently match the elements of the generic offense. United

States v. Wilks, 787 Fed.Appx. 991, 993 (10th Cir.2019).

       As this language indicates, the use of the categorical approach arose in sentencing

review at the appellate level. As the government states: “There is no ‘statute of conviction’

before this court, only a pending allegation.” (#57 at 3). Indeed, “[a] number of district

courts have also questioned the use of the categorical approach in §924(c) cases, at least in

the context of a pretrial motion to dismiss.” United States v. Cravens, 719 Fed.Appx. 810,

818 (10th Cir.2017)(O’Brien, J., concurring). The government cites many of these decisions


                                               2
      6:21-cr-00049-RAW Document 89 Filed in ED/OK on 09/21/21 Page 3 of 7




and asks the court to “wait until the Rule 29 stage to determine if the predicates charged

qualify as crimes of violence. If the evidence supports such a finding, the question should be

submitted for determination by the jury.” (#57 at 5).2 At least two district courts within the

Tenth Circuit have expressed reservations but have employed the categorical approach in the

context of a motion to dismiss. See United States v. Checora, 155 F.Supp.3d 1192, 1196

(D.Utah 2015) and United States v. Castillo, 2016 WL 10267677 & n.2 (D.N.M. 2016).

Importantly, such decisions accord with current Tenth Circuit precedent. See United States

v. Serafin, 562 F.3d 1105, 1107-08 (10th Cir.2009). See also United States v. Cravens, 719

Fed.Appx. 810, 816 (10th Cir.2017)(“But (for at least debatable reasons) these facts [of the

predicate offense] are off limits.”)(O’Brien, J., concurring)(emphasis added); (“Without much

discussion, we have also extended it to deciding whether an offense is a ‘crime of violence’

or ‘drug trafficking crime’ under 18 U.S.C. §924(c).” Id. at 817 (emphasis added)).

       At least in the posture of the case at bar, the court will use the categorical approach.

Count 3 charges a violation of §924(j), not §924(c); however, proof of a §924(j) violation

requires the commission of a §924(c) violation. See United States v. Roof, 2021 WL 3746805,

*57 (4th Cir.2021). The logic of some cases is that at the motion to dismiss stage, instead of

deciding whether every manner of commission of a crime would constitute a crime of

violence, the court need only decide whether some manner of commission of that crime would


        2
         At another point, the government argues in the alternative that the court should “find, as a matter
of law, both charged predicate offenses are crimes of violence and to so instruct the jury.” (#57 at 6). The
government also concedes that “[c]ertainly this Court can apply the categorical approach, but it is not
required.” Id. at 3.

                                                    3
      6:21-cr-00049-RAW Document 89 Filed in ED/OK on 09/21/21 Page 4 of 7




constitute a crime of violence. See United States v. Cook, 2018 WL 363745, **2-3

(D.Conn.2018). This is theoretically correct, but if the categorical approach must be

employed at some point, waiting until the Rule 29 stage (even apart from Tenth Circuit

precedent) seems the quintessential “kicking the can down the road.”3

       As stated, Count 3 lists two predicate offenses, which are Count 1 and Count 2 of the

indictment. Count 1 is Murder in Indian Country in Perpetration of Kidnapping, in violation

of 18 U.S.C. §1111(a). As defendant argues, this crime falls within the category of “felony

murder.” Defendant asserts: “Felony murder does not require the mens rea necessary for it

be considered a crime of violence pursuant to §924(c)(3).” (#56 at 4). That is to say, “felony

murder can occur when a defendant recklessly or negligently causes the death of another.

This is not a crime of violence under the force clause.” Nakai v. United States, 2021 WL

3560939, *9 (D.Ariz.2021). See also Tenth Circuit Pattern Instructions (Criminal) 2.52.1

(2021) & Comment (“The government need not establish intent other than the intent to

commit the underlying felony, and the fact that the killing occurred during the commission

of that felony.”)4




        3
          It is also not obvious how the government’s suggestion of submitting the issue to the jury would be
workable. “Whether a crime fits the §924(c) definition of a ‘crime of violence’ is a question of law.” United
States v. Morgan, 748 F.3d 1024, 1034 (10th Cir.2014). In the pattern jury instruction for §924(c)(1) cases,
the court instructs the jury that the predicate offense is a crime of violence. See Tenth Circuit Pattern Jury
Instructions (Criminal) 2.45 (2021). The issue is to be resolved prior to instructing the jury.
        4
        As the government describes the actual alleged crime (#57 at 2), a finding of specific intent could
be made. Under the categorical approach, however, the generic crime of felony murder must be considered.


                                                     4
      6:21-cr-00049-RAW Document 89 Filed in ED/OK on 09/21/21 Page 5 of 7




       “Thus, [under the felony murder doctrine] a defendant who causes a death in the course

of committing another felony will be found to possess malice aforethought even if the death

itself was caused by recklessness, negligence, or a simple accident.” Nakai, at *6. In a

fractured opinion, the Supreme Court recently held that crimes with a mens rea of

recklessness do not fall within the elements clause definition of “crime of violence.” Borden

v. United States, 141 S.Ct. 1817 (2021). “If any – even the least culpable – of the acts

criminalized do not entail that kind of force, the statute of conviction does not categorically

match the federal standard, and so cannot serve as a predicate offense for purposes of

§924(c)(3)(A).” Id. at 1822.5 The court concludes that Count 1 may not serve as a predicate

for Count 3.

       The second alleged predicate under Count 3 is Count 2, Kidnapping in Indian Country

Resulting in Death, in violation of 18 U.S.C. §1201(a)(2). Defendant argues kidnapping does

not necessarily require “force,” and it is therefore not a “crime of violence” pursuant to

§924(c). Again, the court agrees. One means of kidnapping a person is by “inveigling” (i.e.,

luring or enticing). See Tenth Circuit Pattern Jury Instuctions (Criminal) 2.55 (2021).

“Inveigling” does not involve force. See United States v. Hopper, 723 Fed.Appx. 645, 646

(10th Cir.2018). This predicate will also not stand. See also United States v. Hamett, 2018

WL 3245053 (N.D.Okla.2018)(granting similar motion to dismiss, without specific reference

to the “categorical approach”). The government cites United States v. Ross, 869 F.3d 829 (8th

        5
        See also Leocal v. Ashcroft, 543 U.S. 1 (2004)(negligence cannot give rise to a crime of violence
under similar language).

                                                   5
      6:21-cr-00049-RAW Document 89 Filed in ED/OK on 09/21/21 Page 6 of 7




Cir.2020), which ruled to the contrary. This court is bound by Supreme Court and Tenth

Circuit precedent, and the dissent in Ross appears to have the better of the argument regarding

the categorical approach. Count 3 is accordingly dismissed.6

       Next, defendant argues that Count 2 should be dismissed for insufficient notice, in that

it does not allege that defendant acted “knowingly.” The court disagrees. Count 2 alleges (in

following the statutory language, which does not include “knowingly”) that defendant acted

“unlawfully” in seizing the alleged kidnap victim. This is an implicit statement of knowledge.

See United States v. Santeramo, 45 F.3d 622, 624 (2d Cir.1995)(holding that scienter need not

be expressly alleged where the indictment closely tracks the statutory language, and the

language fairly imports knowledge.)

       Finally, defendant argues Counts 1 and 2 are multiplicitous. In response, the

government concedes that they are. (#57 at 8). Multiplicity refers to multiple counts of an

indictment which cover the same criminal behavior. United States v. Frierson, 698 F.3d

1267, 1269 (10th Cir.2012). Multiplicity is not fatal to an indictment, and the government

may submit multiplicitous charges to the jury. Id. Multiplicitous sentences, however, violate

the Double Jeopardy Clause. Id. If a defendant is convicted of both charges, the district court

must vacate one of the convictions. Id.



        6
         The Tenth Circuit now holds that §924(j) is a discrete crime rather than a sentencing enhancement.
See United States v. Melgar-Cabrera, 892 F.3d 1053, 1060 (10th Cir.2018). Although this court is dismissing
this Count, it observes that the Indictment charges “use, carry, brandish and discharge a firearm.” The
statutory language refers only to “the use of a firearm.” Defendant did not raise this issue, but the court
mentions it for possible future reference.

                                                    6
      6:21-cr-00049-RAW Document 89 Filed in ED/OK on 09/21/21 Page 7 of 7




       A decision of whether to require the prosecution to elect between multiplicitous counts

before trial is within the discretion of the trial court. United States v. Johnson, 130 F.3d 1420,

1426 (10th Cir.1997). The risk of a trial court not requiring pretrial election is that it may

falsely suggest to a jury that a defendant has not committed one but several crimes. Id. Once

such a message is conveyed to the jury, the risk increases that the jury will be diverted from

a careful analysis of the conduct at issue and will reach a compromise verdict or assume the

defendant is guilty on at least some of the charges. Id. Here, given that the concern is with

only two counts, the court will not order election. Also, the government notes that (given the

elements) the jury could rationally acquit on Count 1 while convicting on Count 2. Of course,

should the defendant ultimately be convicted as to two multiplicitous counts, the court will

not allow multiplicitous sentences.

       It is the order of the court that the motion of the defendant (#56) is hereby granted in

part and denied in part. Count 3 of the indictment is dismissed. Counts 1, 2, and 4 proceed

at this time.



       ORDERED THIS 21st DAY OF SEPTEMBER, 2021.



                                            ______________________________________
                                            RONALD A. WHITE
                                            UNITED STATES DISTRICT JUDGE




                                                7
